          Case 1:18-cv-09517-PKC Document 88 Filed 09/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
VICTOR RIVERA,

                                 Plaintiff,                               18-cv-9517 (PKC)

                -against-                                                      ORDER


CITY OF NEW YORK, et al.

                                  Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.:

                The September 18, 2020 Final Pre-Trial Conference in this matter is rescheduled to

September 16, 2020 at 11:00 a.m. in Courtroom 11D. To facilitate access to the Courthouse on

the day of this conference, follow the instructions attached to this Order. Remote public access to

this proceeding is available through the following call-in information:

                Dial-in:         (888) 363-4749

                Access Code: 3667981



                The parties are further advised that this matter has been scheduled as the first back-

up trial to Sussman v. Newspaper and Mail Deliverer’s Union of New York and Vicinity, No. 16-

cv-7659. In the event that Sussman settles or otherwise cannot proceed to trial, the trial in this

matter will commence on September 29, 2020 at 10 a.m.

                SO ORDERED.

                                                          ________________________________
                                                                    P. Kevin Castel
                                                              United States District Judge
Dated: New York, New York
       September 8, 2020
         Case 1:18-cv-09517-PKC Document 88 Filed 09/08/20 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
